Title: From Thomas Jefferson to Martha Jefferson Randolph, 3 June 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson

My Dear MarthaWashington June 3. 1802.
              I arrived here on Sunday morning (May 30.) to breakfast without having experienced any accident on the road, other than being twice taken in soaking rains: but my water proof coat was a perfect protection. mr and mrs Madison arrived the day after. I find they have not yet got clear of the measles here, so that either at home or here your family will hardly escape it. it is now time for you to fix a day for my having you met at mr Strode’s, and it would be well if you could do it so that a postday should intervene, & give me an opportunity of acknoleging the reciept of your letter so that you may be sure it has not miscarried. observe that the post which leaves Milton on Monday cannot carry back an answer till the Sunday following, & that which leaves Milton on Friday, returns with an answer on the Thursday following, taking a compleat week each. I will state on the 2d. leaf of this letter the stages and distances of the road & some notes. you must let me know whether you would rather that I should send horses & a carriage, or horses alone, as it will be perfectly equal to the person who furnishes me. I shall send John with them as the driver will not be acquainted with the road, and it is a difficult one to find. it is generally a good & a safe one except the last day’s journey which is very hilly, and will require you to get out of the carriage in several places on the Alexandria road between Fairfax court house & Colo. Wren’s which is 8. miles, and once after you pass Wren’s. I am not without fear that the measles may have got into your family, and delay the pleasure of seeing you here: but I expect to hear from you by the post which arrives tomorrow morning. my affectionate attachment to mr Randolph, kisses to the children, and tenderest love to yourself.
              Th: Jefferson
            